@Hm'teh étateﬁ Qtnurt at Qppeats

For the Seventh Circuit
Chicago, Illinois 60604

March 12, 2003

Before

Hon. KENNETH F. RIPPLE, Circuit Judge
lion. MICHAEL S. KAN NE, Circuit Judge

Hon. ILANA DIAMOND ROVNER, Circuit Judge

DANIEL HOSEMAN, Trustee, Appeal from the United States

Piaintifﬁxtppeiiaut, District Court for the

Northern District of Illinois,
No. 02-2634 Eastern Division.
v. No. 01 C 6135

SIDNEY WEINSCHNEIDER, Elaine E. Bucklo,

Day‘éndam-Appeiiee. Judge.

0 R D E R

The slip opinion iSSued in the above-entitled cause on March 6, 2003, is amended

as follows:

On page 8, ﬁrst full paragraph, line 1 l— the line should read “... j udgment suit is

33

not... .